Citation Nr: 9928549	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions rendered 
since July 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied a 
rating in excess of 50 percent for service-connected 
generalized anxiety disorder; denied service connection for 
residuals of a cerebrovascular accident; declined to reopen a 
claim for service connection for arteriosclerotic heart 
disease and organic gastrointestinal disability; denied a 
disability evaluation in excess of 10 percent for service-
connected maxillary sinusitis; and denied a total disability 
rating based upon individual unemployablity due to service-
connected disability.  The veteran disagreed with the 
determinations and appealed.  In March 1998, the Board issued 
a decision denying all the issues on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (now United States Court of Appeals for 
Veterans Claims) (Court).  

In a January 1999 order, the Court granted a Joint Motion for 
Remand and for a Stay of Proceedings (Joint Motion), filed by 
the parties.  Pursuant to the actions requested in the Joint 
Motion, the Court vacated that part of the Board's decision 
that denied the claims for an increased rating for 
generalized anxiety disorder and for a total disability 
rating based upon individual unemployablity; remanded those 
two issues to the Board for additional development and 
readjudication consistent with the directives of the Joint 
Motion; and dismissed the remaining issues. 


REMAND

The veteran underwent VA psychiatric evaluation in August 
1996.  At that time, the examiner was instructed to review 
the claims folder and to so indicate on the report of 
examination.  Also, a social and industrial survey was to be 
conducted to determine the level of impairment caused by 
service-connected anxiety disorder, as opposed to the 
veteran's nonservice-connected organic brain condition.  

However, as noted in the Joint Motion, the report of the 
examination did not reflect the examiner's indication that 
the claims folder had been reviewed in conjunction with the 
examination.  Moreover, the examiner did not address the 
impact of anxiety disorder, alone, on the veteran's 
reliability, flexibility, or efficiency (as distinguished 
from his organic brain syndrome); address the frequency or 
persistence of psychiatric symptomatology attributable to the 
service-connected disorder; or provide an assessment of 
relative level of severity of the disorder.  Thus, that 
examination was deemed inadequate for adjudication purposes.

Further, as also noted in the Joint Motion, although the VA 
social and industrial survey of the veteran, dated in 
September 1996, noted "Potential Employability:  NO," it 
did not distinguish between anxiety disorder and organic 
brain condition. 

Accordingly, as directed in the Joint Motion, another 
psychiatric examination and social and industrial survey 
should be accomplished which detail the symptomatology 
attributable to the service-connected psychiatric disability, 
alone; and provide an opinion as to the relative severity of 
the service-connected disability.  The psychiatric examiner's 
report should include specification discussion of the former 
and revised schedular criteria for evaluating the service-
connected psychiatric disability.  Furthermore, prior to 
accomplishing the development indicated above, the RO should 
obtain and associate with the claims file all records of 
relevant outstanding medical treatment.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO is to obtain and associate with the 
veteran's claims file all outstanding, relevant 
VA medical records dated subsequent to February 
1997 and, after obtaining any necessary 
authorization from the veteran, copies of all 
outstanding, relevant non-VA treatment records 
subsequent to February 1997.  However, if any 
requested records are unavailable, or the 
search otherwise yields negative results, such 
should clearly be documented in the claims 
file.

2.  The RO is to schedule the veteran for a 
social and industrial survey to obtain a 
concise and relevant social base that will 
assist VA in evaluating the veteran's social 
and industrial impairment, and in assessing her 
potential for improved social functioning and 
employment.  The social worker should offer an 
opinion as whether it is at least as likely 
than not that the veteran's service-connected, 
alone, preclude employment.  The social 
worker's report is to be added to the veteran's 
claims file. 

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by a 
psychiatrist to determine the nature and 
severity of the veteran's service-connected 
generalized anxiety disorder.  It is imperative 
that the claims folder, containing all evidence 
relevant to the case (including a copy of this 
REMAND and the social and industrial survey 
referenced above) be provided to the VA 
psychiatrist who is designated to examine the 
veteran, so that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All appropriate tests and 
studies should be conducted, and all clinical 
findings should be reported in detail.  In 
reporting such findings, the examiner should 
specifically address the former and revised 
applicable criteria for evaluating service-
connected generalized anxiety disorder (i.e., 
whether the disability can be characterized as 
considerable, severe, or totally disabling; and 
the extent to which the disability impairs the 
veteran's reliability, flexibility, and/or 
efficiency).  The examiner must provide a 
multi-axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) score; 
an explanation of what the score represents; 
and the percentage of the score representing 
impairment due to generalized anxiety disorder.  
An assessment of impact of the veteran's 
generalized anxiety disorder on his ability to 
obtain and retain substantially gainful 
employment also should be provided.  The 
examiner should clearly indicate if it is not 
possible to separate the symptoms and effects 
of the of the service-connected disorder from 
any nonservice-connected psychiatric 
disability; however, if any such disorders are 
deemed related, this also should clearly be 
indicated.  The typewritten examination report 
should include all examination results along 
with the rationale underlying all opinions 
expressed and conclusions reached, citing, if 
necessary, to specific evidence in the record, 
and should be associated with the other 
evidence on file in the veteran's claims 
folder.  

4.  Following completion of the foregoing, the 
RO should review the claims file and ensure 
that all of the above-mentioned development 
noted in this REMAND has been accomplished.  If 
any development is incomplete or deficient in 
any respect, appropriate corrective action is 
to be implemented.  See 38 C.F.R. § 4.2.  

5.  After ensuring that all requested 
development has been completed to the extent 
possible (and after accomplishing any other 
development deemed warranted by the record), 
the RO should adjudicate the issues on appeal 
on the basis of all relevant  evidence of 
record and all pertinent legal authority, to 
include, as applicable, the former and revised 
applicable schedular criteria for evaluating 
the service-connected psychiatric disorder, the 
extra-schedular provisions pertaining to 
increased ratings and total ratings.  The RO 
should provide a full discussion of the reasons 
and bases for its determinations, and address 
all concerns noted in this REMAND and in the 
Joint Motion.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must furnished a supplemental 
statement of the case and given an opportunity 
to submit written or other argument in response 
thereto before the veteran's claims file is 
returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish further 
development and adjudication in compliance with the Joint 
Motion granted by the Court.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in appellate status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


